MOORE, J.,
concurs.
_J_J respectfully concur, agreeing with the majority’s conclusion that the claimant failed to make a prima facie case sufficient to confirm the default judgment. I also note, however, that the employer obtained all the relief it sought on appeal — reversal of the weekly indemnity benefits, penalty and attorney fee. I question whether it is equitable to condemn the prevailing party to pay all appellate costs, but given the court’s wide discretion under La. C.C.P. art. 1920, I reluctantly concur in this portion of the opinion.